TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-05-00852-CV







NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver

of the Estate of Neil Salsich, III, Deceased, Appellants



v.



James M. Gibson d/b/a JMG Consultants, Appellee







FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 68,869-E, HONORABLE GUY S. HERMAN, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N



The parties request by joint motion that we postpone the deadline for the filing of appellants’ brief.  They have notified this Court that they have reached a mediated settlement agreement, but that the agreement is pending approval by the probate court.  They request that the deadline for appellants’ brief be extended.

We grant the joint motion and reset the deadline for filing appellants’ brief to July 24, 2006.  In addition, this appeal is abated until July 24, 2006 or further order of this Court.



                                                                                    

G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed:   July 5, 2006